  Case 15-35070          Doc 49
                          Filed 03/08/19 Entered 03/08/19 09:49:38                          Desc Main
                            Document      Page 1 of 1
                       UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
 In re:                                 )
                                        ) Chapter 7
 FERGUSON, TERESA C                     )
                                        ) Case No. 15-35070
                                        )
                    Debtor.             )

                                       CERTIFICATE OF SERVICE
        The undersigned certifies that on March 8, 2019, I served by prepaid first class mail or via
electronic service as indicated a copy of the Notice of Trustee’s Final Report and Applications for
Compensation and Deadline to Object (NFR) on all parties listed below at the addresses contained therein.

VIA ECF SERVICE
Patrick S. Layng
US Trustee                                              Janna L Quarless
219 S. Dearborn Street                                  The Semrad Law Firm, LLC
                                                        20 S. Clark Street, 28th Floor
Room 873
                                                        Chicago, IL 60603
Chicago, IL 60604

VIA REGULAR MAIL

TERESA C. FERGUSON                   LOIS WEST, CPA
1650 N, Marywood                     Kutchins, Robbins, & Diamond,           Credit Acceptance
#110                                 Ltd.                                    Attn: Bankruptcy Dept
AURORA, IL 60505                     1101 Perimeter Drive, Suite             25505 West 12 Mile Rd Ste
                                     #760                                    3000
Wadsworth Warner Conrady, PC         Schaumburg, IL 60173                    Southfield, MI 48034
Lacey Bryan
2580 West Main Street                American InfoSource LP as               Lloyds Apartments
Suite 200                            agent for                               % Continental Collection Agency
Littleton, CO 80120                  DIRECTV, LLC                            PO Box 24022
                                     PO Box 51178                            Denver, CO 80224
                                     Los Angeles, CA 90051-5478




/s/ THOMAS E. SPRINGER, TRUSTEE
THOMAS E. SPRINGER, Trustee
300 S. County Farm Rd., Ste.I
Wheaton, IL 60187
Phone: (630) 510-0000
